In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-098 CV

____________________


MAYOR JERRY WADE, JANET WADE, LARRY PRESTON, 

KATHLEEN PRESTON, SHANNON BONES, AND LIBBY BONES, 

Appellants/Cross-Appellees


V.


O.L. DAVENPORT, ALVIE ELLIS, J.F. PAGE, JR., PAMELA DANIELS,

SANDY BEACH, TIM LITTLEFIELD AND THE CITY OF SHEPHERD, TEXAS, Appellees/Cross-Appellants




On Appeal from the 258th District Court
San Jacinto County, Texas

Trial Cause No. 10764-A




MEMORANDUM OPINION (1)
	The appellants and cross-appellees, Mayor Jerry Wade, Janet Wade, Larry Preston,
Kathleen Preston, Shannon Bones, and Libby Bones, and the appellees and cross-appellants, O.L. Davenport, Alvie Ellis, J.F. Page, Jr., Pamela Daniels, Sandy Beach,
Tim Littlefield, and the City of Shepherd, Texas, filed a joint motion to dismiss this
appeal.  The parties allege they have settled all disputes and desire to dismiss this appeal
with prejudice.  The Court finds that the motion is voluntarily made by the parties through
their attorneys of record prior to any decision of this Court and should be granted.  Tex.
R. App. p. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.	
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered November 4, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.